MILLS, Judge.
Quail Hollow appeals the trial court’s denial of its complaint for declaratory and injunctive relief to establish prescriptive rights of ingress and egress over land owned by Young and Wells. We affirm.
The evidence adduced at this bench trial showed that an access road connecting a county road and property owned by Quail Hollow had been in existence and in continuous use for over twenty years. The access road passed through property owned by Young and Wells.
The critical evidence centered around whether the road in question was being used with or without the permission of Young and his predecessors in title. On this point, the evidence conflicted. Therefore, the trial court did not err in refusing to grant the relief sought since any doubts as to the creation of prescriptive rights must be resolved in favor of the landowner. Downing v. Bird, 100 So.2d 57 (Fla.1958).
AFFIRMED.
ERVIN, J., and PEARSON, TILLMAN (Ret.), Associate Judge, concur.